BLD-010                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-3618
                                       ___________

                              IN RE: RALPH BAKER,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
              (Related to D.N.J. Civ. Nos. 2:09-cv-03654 & 3:09-cv-03710)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   October 18, 2013

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                             (Opinion filed: October 31, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Ralph Baker asks us to issue him a writ of mandamus to order the District Court to

“relinquish” all files “attached” to the dockets of two habeas proceedings (Baker v. Ricci,

D.N.J. Civ. No. 2:09-cv-03654, and Baker v. Ricci, D.N.J. Civ. No. 3:09-cv-03710) that

have been consolidated into one (under the 2:09-cv-03654 docket number). He also asks

us to order the District Court to rule on and grant his habeas petitions. Either in seeking

additional relief, or in support of his two primary requests, Baker takes issue with the
District Court‟s order consolidating the two habeas matters (stating, among other things,

that the consolidation was a cover for seizure of his legal documents by prison officials)

and complains about the seizure of those legal materials (claiming, at one point, that the

documents were seized as retaliation for, among other things, his assisting other prisoners

with their legal work). Baker also asserts that he is actually innocent of the robberies for

which he is serving time.

       Mandamus is an extraordinary remedy. See Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976). Within the discretion of the issuing court, mandamus traditionally may

be “used . . . only „to confine an inferior court to a lawful exercise of its prescribed

jurisdiction or to compel it to exercise its authority when it is its duty to do so.‟” Id.

(citations omitted). To obtain mandamus relief, a petitioner must show that “(1) no other

adequate means exist to attain the relief he desires, (2) the party‟s right to issuance of the

writ is clear and indisputable, and (3) the writ is appropriate under the circumstances.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal quotation marks

and citation omitted). Mandamus is not a substitute for appeal. See Cheney v. U.S. Dist.

Court, 542 U.S. 367, 380-81 (2004) (citations omitted); Madden v. Myers, 102 F.3d 74,

79 (3d Cir. 1996).

       Baker is not entitled to mandamus relief in this matter. Baker seems to have put

the issue of the prison‟s seizure of his legal documents before the District Court in the

now-consolidated habeas matter. See, e.g. Letter of November 5, 2012 (D.N.J. Civ. No.

2:09-cv-03654 ECF 39); Submission re: Retaliation (2012 (D.N.J. Civ. No. 2:09-cv-

03654 ECF 45). However, it is not clear whether he has made a specific request that the

                                               2
District Court provide him with copies of all documents on his habeas dockets, which is

what he now states that he wants. Nor is it clear that he has paid any associated fees for

copies of any of the documents. Baker has not shown that there is no other adequate way

to obtain these documents nor an indisputable right to them, and we decline to issue

mandamus relief related to them.1

       To the extent that Baker seeks an order directing the District Court to act on the

consolidated habeas matter, his request is moot. Shortly after Baker filed his mandamus

petition, the District Court ruled on, and denied, requests to dismiss the habeas petitions

as untimely and defaulted. The District Court then considered Baker‟s petitions and

stayed them to allow him to return to state court to exhaust his state remedies, noting that

Baker presented two potentially meritorious issues and urging the state to appoint counsel

for Baker. In light of the District Court‟s action, the request that the District Court rule

on the habeas petitions is no longer a live controversy, so we will deny that aspect of

Baker‟s mandamus petition as moot. See, e.g., Lusardi v. Xerox Corp., 975 F.2d 964,

974 (3d Cir. 1992); see also Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99

(3d Cir. 1996) (“If developments occur during the course of adjudication that . . . prevent

a court from being able to grant the requested relief, the case must be dismissed as

moot.”).




1
 Furthermore, to the extent that Baker seeks to raise independent claims related to the
seizure of the documents itself, a mandamus petition in our Court is not the appropriate
avenue.

                                              3
       To the extent that Baker asks us to order the District Court to grant his petitions

(and, relatedly, asks us consider his asserted actual innocence) or complains about the

District Court‟s earlier consolidation order, those are matters for appeal, 2 not mandamus.

       For the reasons given, Baker‟s petition for a writ of mandamus is denied.




2
 Of course, any appeal would have to follow an appealable order and be filed at the
appropriate time for us to have jurisdiction. In any event, it is not clear whether Baker,
who filed his petition before the District Court ruled, would want to challenge the District
Court‟s orders. One of the orders grants him permission to seek relief in state courts
before returning to the District Court, if necessary, to have his claims heard.
                                              4